Exhibit 10.16
(EQUIDATA LOGO) [c78627c7862701.gif]
MARKETING AFFILIATE AGREEMENT
This Agreement is made this 1st day of October 2008, (the “Effective Date”), by
and between Equidata, Inc., a corporation organized under the laws of Virginia
with its principal place of business at 724 Thimble Shoals Boulevard Newport
News, Virginia 23606 (“Equidata”), and National Credit Report.com, LLC a
Corporation organized under the laws of Florida, with its principal place of
business at 7700 N. Congress Ave, Suite 3113, Boca Raton FL33487 (“Marketing
Affiliate”).
RECITALS

1.  
Equidata provides certain personal credit, fraud detection, credit scoring
services and credit monitoring for consumers, the (“Services”).
  2.  
Marketing Affiliate and Equidata wish to enter into an agreement under which
Marketing Affiliate may market the Services.
  3.  
Marketing Affiliate wishes to market the Services indirectly through third party
programs, direct mail, Internet and both inbound and outbound telemarketing. In
addition, each may own and operate a web site utilizing direct access to the
Services through Internet links.

Therefore, if accepted all parties agree that the following shall constitute a
marketing agreement between the parties.
TERMS AND CONDITIONS
Permission. Subject to the terms and conditions of this Agreement, Marketing
Affiliate may display Marketing Materials at its principal place(s) of business,
or at the principal place(s) of its third party partners, together with a link
from the Marketing Affiliate Web Site to Fquidata (and its partners) Web Site.
Marketing Materials may also be used in the marketing of potential customers
through direct mail and personal solicitation as well as inbound and outbound
telemarketing. Marketing Affiliate may not otherwise offer for sale, market,
sell or distribute the Services of Equidata without express written permission.

  1.  
Compensation. Marketing Affiliate shall be responsible for collecting all
amounts due directly from the Consumer and shall bear sole responsibility for
non-payment of any fees charged to the Consumer. Marketing Affiliate shall pay
to Equidata, as compensation for its providing of Services under this agreement,
such amounts as outlined and detailed in Exhibit A attached hereto. Such amounts
shall be billed on a bi-monthly basis by Equidata and are due and payable in
full by Marketing Affiliate 30 days from the invoice date. The prices set forth
in Exhibit A do not include regulatory fees, sales tax, excise tax or any other
fees or taxes that may be charged by states or local taxing authorities nor does
it include additional fees or surcharges, including specific area Affiliate
charges that may be accessed by the Credit Reporting Agencies (CRA’s). Said
amounts charged to Equidata will be billed separately to Marketing Affiliate and
are due immediately upon receipt. Marketing Affiliate agrees to reimburse
Equidata all costs of collecting any past due amounts from Marketing Affiliate
by reason of non payment, including reasonable attorney fees and disbursements.
Equidata reserves the right to increase the base cost of Services. Notice will
be given to Marketing Affiliate in writing no less than 30 days prior to such
increase taking affect. A development fee, yet To Be Determined and outlined in
Exhibit A, is due upon a signed agreement of project scope.
       
Marketing Affiliate agrees to pay promptly and in full all charges incurred
through services rendered when billed. When paying by credit card, the Marketing
Affiliate agrees to pay for all items that are revoked or disputed by the credit
card company or the card holder along with any charges or fees charged by the
credit card company including fees associated with processing the credit card
transaction and that the Marketing Affiliate will be billed for those items in
accordance with Equidata standard practices. Marketing Affiliate and the
undersigned principal, partner or owner further agree that this Agreement will
serve as a personal guaranty by the undersigned principal, partner or owner of
the company, and the undersigned principal, partner or owner will become
responsible for any unpaid balance past due on any invoice. The Marketing
Affiliate agrees to pay a late charge of 1 l/2% per month on the unpaid,
past-due amount as well as a returned check fee of not less than $35.00 per
returned item. In addition, the Marketing Affiliate agrees to pay 25% attorney’s
fees plus court cost in the event that the Marketing Affiliate’s account is
referred to an attorney for collection.
    2.  
Disputes. In the case of disputed charge, defined as a non-payment of an invoice
for which notice of dispute has been given in writing by Marketing Affiliate to
Equidata, Equidata or Marketing Affiliate may choose arbitration and Marketing
Affiliate and Equidata shall be obligated by the terms agreed upon by
arbitration and all monies determined owed shall be considered due and payable
immediately. Such arbitration does not relieve Marketing Affiliate from its
obligation to promptly pay for undisputed charges in accordance with the terms
of this Agreement. Such disputes shall be settled by arbitration in the City of
Newport News, Virginia.
       
Marketing Affiliate shall give Equidata written demand of dispute within 10 days
of the due date of the invoice. The demand shall set forth a statement for the
nature of the dispute and the amount involved. If Equidata and Marketing
Affiliate can not resolve the dispute on their own within 10 days after Equidata
receive said dispute, the parties shall jointly select an arbitrator.

                  Initials: /s/ IP     

 





--------------------------------------------------------------------------------



 



   
If the parties do not agree on the selection of an arbitrator, each party will
select an arbitrator of their choosing, and the two arbitrators will jointly
select a third arbitrator(s). Not later than 5 calendar days after the
arbitrator(s) have been selected, the arbitrator(s) shall schedule the
arbitration hearing to commence on a mutually convenient date. The hearing shall
commence no later than 25 calendar days after Equidata receives receipt of
dispute from Marketing Affiliate and shall continue from day to day until
completed. The arbitrator(s) shall issue an award in writing no later than 10
calendar days after the conclusion of the hearing. The arbitration award shall
be final and binding on both parties.
  3.  
Operational Specifications. Marketing Affiliate and Equidata shall agree upon
Operational Specifications pertaining to the methodology and logistics of data
transfer and database coordination. Upon mutual agreement as to the Operational
Specifications, they shall be deemed to be a part of this Agreement by way of an
Exhibit. Both parties must agree upon any changes to the Operational
Specifications in writing. Any such changes will be deemed to be a part of the
Operational Specifications.
  4.  
Non-solicitation of Clients. Marketing Affiliate shall not directly or
indirectly solicit an existing business customer of Equidata during the term and
condition of this Agreement other than for joint marketing purposes. Further,
Marketing Affiliate shall not market similar products from competing companies
on any Web Site Landing Page containing the Equidata or Marketing Affiliate Web
link as long as this Agreement is in effect.
  5.  
Compliance. Marketing Affiliate nor Equidata, shall engage in any practice or
activity that is not in compliance with the Fair Credit Reporting Act (FCRA),
the Fair Debt Collection Practices Act (FDCPA) and the Health Insurance
Portability and Accountability Act (HIPAA) as well as, but not limited to, any
practice or activity that:

  5.1.  
Violates any applicable law or regulation; including but not limited to the sale
of illegal goods or the violation of export control or obscenity laws; that
invade the privacy of any third party; that are in any way connected with the
transmission of “junk mail”, “spam” or the unsolicited mass distribution of
e-mail, or with any unethical marketing practices.
    5.2.  
Is misleading, deceptive, confusing or abusive as outlined in the Telemarketing
Fraud Prevention Act;
    5.3.  
Makes any representation or statement, or grants any warranty or creates any
other obligation with respect to the Services, that is in addition to or
otherwise inconsistent with any representation, statement or warranty stated
expressly by Equidata.
    5.4.  
Uses Marketing Materials, media or methods that are not approved, including, but
nor limited to telemarketing scripts. Such approval shall not be unreasonably
withheld and shall be completed within 48 hours of receipt of Marketing
Materials for review.
    5.5.  
Does not meet the standards for good industry practices for the direct marketing
industry.
    5.6.  
Further guidelines and requirements are provided in Exhibit B and C.

6.  
Audit. Equidata may audit, at Equidata’s expense, the Marketing Affiliate’s
marketing, practices and activities for the purpose of assuring compliance with
this Agreement. Equidata reserves the right to site inspect Marketing
Affiliate’s physical location of business at any time.
  7.  
Term and Termination. This Agreement commences on the Effective Date, and
terminates, along with all licenses and authorizations granted under it, upon
the earliest of termination in accordance with the following.

  7.1.  
This Agreement shall be for the term of one year; thereafter, the Agreement
shall renew automatically under these same terms and agreements unless
superceded by future agreements.
    7.2.  
This Agreement may be terminated by either party with cause upon thirty
(30) days written notice. Upon Marketing Affiliate’s default in payment or other
breach of this Agreement, Equidata may terminate this Agreement without notice
to Marketing Affiliate. Upon termination for any reason, Equidata reserves the
right to deactivate Marketing Affiliate’s access to the services including the
Equidata Web Site. Termination does not release Marketing Affiliate from paying
all amounts owed to Equidata.
    7.3.  
At time of Agreement termination, Marketing Affiliate shall immediately remove
all URL related data pertaining to said Agreement; and if data is not
voluntarily removed, Equidata reserves the right to use all available legal
resources to force the removal of Equidata URL related data and Marketing
Affiliate agrees to be liable for the cost of such action, including but not
limited to reasonable attorney fees.
    7.4.  
Equidata reserves the right to terminate this Agreement immediately for cause if
Experian, Equifax and/or TransUnion (Credit Reporting Agencies — CRAs) decline
to render Services to Marketing Affiliate for any reason or if Equidata is
notified by any of the CRAs to cease rendering Services to Marketing Affiliate.

8.  
Representations and Warranties. Marketing Affiliate represents and warrants
that:

  8.1  
Marketing Affiliate does not engage in any business with respect to, and the
Marketing Affiliate Web Site will not be used, or display any materials, in any
form or medium, in connection with a credit clinic, credit repair or
restoration, credit counseling firm, financial counseling firm, detective
agency, private investigation, security services, practice of law, news
reporting or journalism, or fraudulent or unethical conduct.
    8.2.  
The information regarding Marketing Affiliate set forth in this Agreement, and
the information provided to Equidata with respect to Marketing Affiliate and the
Marketing Affiliate Web Site, is accurate; and
    8.3.  
Marketing Affiliate’s business, including without limitation any business
conducted in connection with the Marketing Affiliate Web Site, does not violate
any applicable law, regulation, court order or material agreement to which
Marketing Affiliate is subject.
    8.4.  
Equidata warrants that it is an authorized provider of the Services as outlined
in this Agreement and that it has the ability to provide said Services in the
manner described herein.

              Page 2 of 3   Initials: /s/ IP     

 





--------------------------------------------------------------------------------



 



9.  
Indemnification. Equidata and Marketing Affiliate each hereby agree to defend,
indemnify and hold harmless each other and each of its employees, agents,
officers, directors and shareholders from and against any claims, suits, demand
or actions arising from breach of any warranties under this Agreement or failure
to provide Services under this Agreement.
  10.  
Proprietary Information. Marketing Affiliate and Equidata mutually acknowledge
that from time to time Confidential Information may be received by each.
Confidential Information, includes, but is not limited to, Customer names and
lists. The Receiving Party may not disclose or use the Disclosing Party’s
Confidential and Proprietary Information for any reason other than in the
performance of this Agreement. It is agreed any information received or
collected by Marketing Affiliate about its Customers or potential Customers,
including information used to enroll Customers is Proprietary as defined by this
section and will not be used by Equidata in any manner other than as outlined
herein.
  11.  
Liability. MARKETING AFFILIATE ACKNOWLEDGES AND AGREES THAT ANY PRODUCT,
SERVICE, LICENSE OR PERMISSION PROVIDED BY EQUIDATA UNDER THIS AGREEMENT IS
PROVIDED ON AN “AS IS” BASIS. EQUIDATA EXPRESSLY DISCLAIMS ANY WARRANTY OF ANY
KIND WHATSOEVER, WHETHER EXPRESS, IMPLIED, STATUTORY, OR ARISING FROM COURSE OF
DEALING OR PERFORMANCE, AND HEREBY DISCLAIMS AND EXCLUDES FROM THIS AGREEMENT
ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT,
NONINTERFERENCE WITH DATA, ACCURACY, OR THAT THE SERVICE IS ERROR FREE. IN NO
EVENT WILL EQUIDATA BE LIABLE FOR ANY INDIRECT, EXEMPLARY, PUNITIVE, SPECIAL, OR
CONSEQUENTIAL DAMAGES INCLUDING WITHOUT LIMITATION LOST PROFITS OR OTHER
ECONOMIC LOSS, LOST REIMBURSEMENTS, AND LOST DATA, OR FOR ANY CLAIM BY ANY THIRD
PARTY. EVEN IF EQUIDATA, MARKETING AFFILIATE OR BOTH HAD BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES OR CLAIM, MARKETING AFFILIATE AGREES TO DEFEND,
INDEMNIFY AND HOLD HARMLESS EQUIDATA, AND EACH OF ITS EMPLOYEES, AGENTS,
OFFICERS AND DIRECTORS, FROM AND AGAINST ANY CLAIM, SUIT, DEMAND, OR ACTION,
INCLUDING WITHOUT LIMITATION ATTORNEY FEES, ARISING FROM (A) BREACH OF THIS
AGREEMENT BY MARKETING AFFILIATE, (B) THE MARKETING AFFILIATE WEB SITE, OR
(C) MARKETING AFFILIATE’S BUSINESS.
  12.  
Miscellaneous. This Agreement binds and inures to the benefit of each party’s
permitted successors, assigns and legal representatives, including the
purchasers of the stock or assets of either party hereto. No delegation by
either party of any duty hereunder shall be deemed an assignment of this
Agreement, nor shall any change in control or an assignment of by operation of
law by either party be deemed an assignment hereunder. Any failure or delay in
exercising, or any single or partial exercise of, any right or remedy by either
party may not be deemed a waiver of any further, prior, or future right or
remedy hereunder. This Agreement is governed by and construed in accordance with
the laws of the State of Virginia. All notices required to be given in writing
must be sent by overnight delivery service to the name and address designated in
this Agreement or to such other address that the receiving party may in advance
designate by written notice. Notice is deemed effective on the day after
delivery by the overnight carrier. If any provision of this Agreement is
declared invalid, the other provisions remain in full force and effect and this
Agreement is deemed to be amended to replace, to the extent legally possible,
the rights and obligations contained in the invalid provision. The invalidity of
any provision is not a failure of consideration. The Parties shall operate as
Independent Contractors in performing their obligations under the Agreement and
shall have exclusive control of the manner and means of performing such
obligations. Each party shall be solely responsible for supervision, daily
direction and control of its employees and payment of their salaries, worker’s
compensation, disability and other benefits. Nothing in the Agreement shall be
construed as making either party the agent of the other party, as granting to
the other party the right to enter into any contract on behalf of the other
party, or as establishing an association, franchise, joint venture or
partnership between the Parties. Under no circumstances shall the employees of
one party be deemed to be employees of the other for any purpose. This Agreement
constitutes the entire understanding of the parties with respect to the subject
matter hereof, and supersedes all prior or contemporaneous agreements,
statements and representations, oral or written, between the parties relating to
the subject matter of the Agreement. No representation or promise, or
modification or amendment to this Agreement is binding on either party unless in
writing signed by authorized representatives of both parties.

Accepted and Agreed:
Executive two (2)  copies and return executed copies to:

                      Company Name: Equidata, Inc.   Marketing Affiliate Name:
National Credit Report LLC
 
                    Address: 724 Thimble Shoals Blvd. Newport News, VA 23606  
Address: 7700 N Congress AVE, Suite 3113 Boca Raton, FL 33487
 
                    Phone Numbers: 757-873-0519 / 800-288-9809
Fax: 757-873-1224   Phone Numbers: 561-910 8900
 
                    Email Address: Kchase@equidata.com   Email Address:
ivan.posniak@nationalcreditreport.com
 
                   
Print Name:
  Kitty Chase       Print Name:   Ivan Posniak      
Title:
  SVP        Title:   CEO      
Signature:
  /s/ Kitty Chase       Signature:   /s/ Ivan Posniak    
 
                   

              Page 3 of 3   Initials: /s/ IP     

 

